Exhibit 10.37

LOGO [g344453.jpg]

1000 Boardwalk

Atlantic City, NJ 08401

Ph: 609-449-5529

Fx: 609-449-5209

September 12, 2005

Paul Keller

6310 Fauquier Drive

St. Louis, Missouri 63105

Dear Paul:

This letter agreement (the “Agreement”) will confirm your employment with Trump
Entertainment Resorts Holdings, L.P. (“TERH”).

Your official starting date of employment will be on or about October 4, 2005.

 

Position:   

Executive Vice President Design and Construction

(or such other position at any TERH affiliate owned casino hotel as TERH may
reasonably request and which you are qualified for by training and experience)

Base Salary:   

Annual Salary of $350,000

(reviewed annually and adjusted in accordance with current TERH policy)

Travel:    Reimbursement of all reasonable travel expenses at appropriate coach
rates including costs associated with any tax consequences incurred by you for
you to travel to and from your home in Missouri at a frequency to be approved by
the President and CEO. Annual
Incentive
Bonus:    Based upon achievement of financial parameters and approval by the
Compensation Committee of TERH. Target bonus range to be established at the
level of other similarly situated executives. Long Term
Incentive:    Upon approval by the Compensation Committee of TERH, eligible for
grants of equity compensation awards or options under any long term incentive
compensation program adopted by the Company. COBRA
Reimbursement    Up to six (6) months of your actual cost.



--------------------------------------------------------------------------------

Benefits:    Benefits and perquisites which Trump provides to its employees
generally as determined by Trump at the level of other similarly situated
executives. Office
Space:    Reimbursement of direct payment of any costs associated with the
rental or lease of office space, including equipment, furniture and other
reasonable supplies as pre-approved by the president and CEO. Vacation:    Two
(2) weeks earned upon signing and then two (2) weeks earned on your second
anniversary per current company policy thereafter. Severance:    Upon
termination of your employment without Cause you will be entitled to receive a
payment equal to twelve (12) months of your then current salary. You will also
be reimbursed for your COBRA costs for an equivalent period. You shall, in such
event, execute any and all release documents customarily used for executive
terminations requested by Trump as a condition precedent to obtaining such sum.
As used herein, the term “Cause” shall refer to the following:   

        (i)

   theft, fraud, dishonesty, gross negligence or willful malfeasance by you in
connection with the performance of his duties hereunder;   

        (ii)

   a material breach or material failure to fulfill and perform your duties
hereunder, which breach or failure is not cured to the reasonable satisfaction
of Trump within ten (10) days after written demand from Trump (if such breach is
at all curable during such time in the reasonable determination of Trump;
failing such determination, “Cause” shall have occurred upon the occurrence of
such breach or failure;   

        (iii)

   conviction of a felony or a crime involving moral turpitude;   

        (iv)

   habitual neglect of duties or misconduct in the performance of your duties
and responsibilities hereunder following an initial notice of warning from Trump
with respect thereto;   

        (v)

   in the event your Casino Control Commission license is terminated and/or
suspended or revoked by the Commission; or   

        (vi)

   a repeated or ongoing failure to comply with reasonable and lawful directions
and instructions of management of Trump in connection with the performance of
your duties and responsibilities hereunder following an initial notice of
warning from Trump with respect thereto.    Upon termination for Cause, all of
your rights under this Agreement shall immediately terminate and Trump shall
have no further obligations. A termination of your employment with Trump upon
your voluntary resignation or voluntary retirement shall be treated as a
termination for Cause hereunder. Upon a termination for Cause, you shall receive
in full satisfaction of all amounts due to you an amount equal to the remainder
of Base Compensation through date of termination. Change of
Control:    You may terminate your employment on your own initiative within
thirty days of a Change of Control and in such event you shall be entitled to
the severance set forth above as if termination occurred



--------------------------------------------------------------------------------

   without cause. Change of Control shall hereby mean the sale of or transfer of
control over (whether by merger or otherwise) more than 50% of the undiluted
common stock of the Company to or by any person or entity or affiliates of such
person or entity or the sale of substantially all of the assets of the Company
to a person or entity or affiliates of such person or entity not currently owing
more than 50% of the undiluted common stock. Non-compete:    a.    You agree
that if you terminate your employment on your own initiative or if it is
terminated for Cause within the first year of employment, you will not accept
employment, either as an employee, consultant or independent contractor, with or
on behalf of any casino licensee or casino license applicant in any market where
we operate or within 200 miles thereof for the remaining months of the first
year of employment;    b.    You agree that for a period of twelve (12) months
after the termination of your employment with Trump you shall not solicit or
contact, directly or through any other company, any customers whom you have met,
serviced, developed or continued to develop during your tenure with Trump;    c.
   You agree that for a period of twelve (12) months after the termination of
your employment with Trump you shall not solicit or otherwise discuss
employment, directly or through any other company, any employees of Trump, or
any of its related or affiliated companies.    d.    You acknowledge and agree
that the restrictive covenants set forth herein are reasonable as to duration,
terms and geographical area and that the same are necessary to protect the
legitimate interests of Trump, impose no undue hardship on you and are not
injurious to the public.    You acknowledge that upon your breach of this
Agreement, Trump would sustain irreparable harm from such breach, and,
therefore, you agree that in addition to any other remedies which Trump may have
under this Agreement or otherwise, Trump’s obligations to provide severance
benefits to you shall immediately terminate, you shall have no claim to receive
such benefits from Trump, the release document referred to above shall remain in
all respects valid and binding, and Trump shall be entitled to obtain equitable
relief, including specific performance and injunctions, restraining you from
committing or continuing any such violation of this section. Indemnification:   
Trump shall cover you under directors and officers liability insurance both
during, and while potential liability exists, after your employment with Trump
in commercially reasonable amounts. Trump shall during and after your employment
indemnify and hold you harmless to the fullest extent permitted by applicable
law with regard to your actions or inactions in the performance of your duties
as an officer, director and/or employee of Trump and its affiliates or as a
fiduciary of any benefit plan of Trump and its affiliates.



--------------------------------------------------------------------------------

Representation:    You acknowledge that your entering into this Agreement does
not violate any other agreement to which you or anyone on your behalf is a
party. Entire
Agreement:    This Agreement constitutes the entire understanding of the parties
with respect to the subject matter hereof and supersedes and voids any and all
prior agreements or understandings, written or oral, regarding the subject
matter hereof. GOVERNING
LAW    This Agreement shall be governed by, and construed in accordance with,
the laws of the State of New Jersey.

Your employment is contingent upon the following:

 

  •   obtaining or possessing a New Jersey Key license or such equivalent
qualification required by New Jersey law,

 

  •   satisfactorily completion of a background and reference check,

 

  •   your signing this Agreement, the TERH Code of Business Conduct and the
TERH Employee Handbook,

 

  •   compliance with all employment policies including the successful
completion of a drug test,

 

  •   your submission of appropriate documentation of employment eligibility in
the United States.

 

Very truly yours,

 

Craig Keyser

Executive Vice President Human Resources TERH

LIP/ams

I agree and accept the terms of this Agreement.

 

 

Paul Keller Date:                     